Citation Nr: 0631828	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-41 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, as secondary to service-connected 
diabetes mellitus, left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, as secondary to service-connected 
diabetes mellitus, right lower extremity.

6.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. T. Snyder


INTRODUCTION

The veteran had active service from April 1967 to April 
1971.  Following his discharge from active service, the 
veteran was a member of the U.S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 2004, April 
2005, and July 2005 of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran submitted timely Notice of Disagreements 
for all of the above rating decisions, and he perfected his 
appeal of the denials.

Despite the determination reached by the RO in the April 
2004 decision reopening the claims for service connection 
for hearing loss and tinnitus, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 

Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 
05-92.  Thus, the pertinent issues on the cover page have 
been phrased accordingly.

The veteran testified at a video conference hearing in July 
2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The issues of entitlement to increased ratings for diabetes 
mellitus, peripheral neuropathy of the lower extremities, 
and a right knee disability are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims and fulfilled the duty to assist 
him in developing that evidence.

2.  The evidence submitted since the last final denial of 
service connection for hearing loss and tinnitus in May 1985 
raises a reasonable possibility of substantiating the 
claims.  

3.  The preponderance of the probative evidence indicates 
that a bilateral hearing loss disability is not related to 
an in-service disease or injury, nor was such shown within 
one year following discharge from service.

3.  The preponderance of the probative evidence indicates 
that tinnitus is not related to an in-service disease or 
injury.




CONCLUSIONS OF LAW

1.  The May 1985 rating decision denying service connection 
for hearing loss and tinnitus is final, new and material 
evidence has been submitted, and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113, 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2006).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's 
duty to assist the veteran in the development of a claim.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, to include the need to submit new and material 
evidence, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence that was relevant to 
the claim.  A March 2006 letter informed the veteran how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, his Air Force Reserve/Civil 
Service-related treatment records, and the transcript of his 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  Moreover, as the preponderance of the evidence 
is against the claims for service connection, any question 
as to a disability rating or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran asserts that his bilateral hearing loss and his 
bilateral tinnitus are causally connected to acoustic trauma 
he experienced while serving in Vietnam secondary to an in-
coming rocket attack.  There is no dispute as to his having 
sustained the claimed trauma, as it is documented in the 
service medical records.

New and Material Evidence  

As set forth above, the RO determined that new and material 
evidence to reopen the hearing loss and tinnitus claims was 
received and reopened the claims and adjudicated them on the 
merits.  Nonetheless, the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
The term "new" means evidence not previously submitted to 
agency decision makers, that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2006); see also Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See generally Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

Turning to the facts of this case, a May 1985 rating 
decision denied entitlement to service connection for a 
bilateral hearing loss and bilateral tinnitus.  A June 1985 
RO letter informed the veteran of that decision and of his 
appeal rights, and there is no record of the June 1985 
letter having been returned as undeliverable.  The claims 
file reflects no evidence of the veteran having appealed the 
decision.  Thus, it became final in accordance with 
applicable law and regulation.  It is the last final 
decision on those issues. 

The May 1985 rating decision determined that, despite the 
in-service acoustic trauma which the veteran experienced, 
the evidence showed that his hearing loss and tinnitus were 
not causally related to that trauma.  In support of his 
application to reopen his previously denied claims, the 
veteran submitted an August 2001 report of Eugene G. Brown, 
III, M.D.  In that report, Dr. Brown observed that although 
he could not say for sure that the veteran's hearing loss 
was linked to the 1969 in-service trauma, it would be hard 
to disprove the trauma as the etiology for the hearing loss.

In light of the presumed credibility of Dr. Brown's report, 
the Board agrees that it relates to an unestablished fact 
necessary to prove the claim, and that it raises a 
reasonable possibility of establishing the claims.  Thus, 
the claims are reopened.  Further, as discussed above, the 
RO assisted the veteran with the development of his claims, 
and they are fully developed.  Thus, the Board may address 
the merits of the claims without the necessity of further 
development.  See Bernard v. Brown, 4 Vet. App. 384.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service, to include a disability incurred during periods 
of active duty for training.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.1, 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such condition 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The service medical records reflect that the veteran's 
duties required him to work on the flight line, where he was 
subjected to the noise of jet aircraft engines.  Further, in 
June 1969, while assigned to Ben Hoa Air Base, Republic of 
Viet Nam, he presented with a complaint of decreased hearing 
after being near the impact point of in-coming enemy 
rockets.  Physical examination revealed no abnormalities, 
the examiner recorded an impression of no disease found, and 
treatment was observation.  The service medical records 
reflect no further entries related to complaints of hearing 
loss or other ear related symptomatology.

In his February 1971 Report of Medical History for his 
physical examination at discharge, the veteran made no 
notation of a history or complaint of hearing loss or 
tinnitus.  The February 1971 Report of Examination at 
discharge reflects that the veteran's audiograms showed 
hearing to be within normal limits, see 38 C.F.R. § 3.385, 
and his ears were assessed as normal.  The examiner made no 
notations related to the veteran's ears, and he was deemed 
fit for discharge.  

The April 1973 Report of Examination for the veteran's entry 
into the Air Force Reserve reflects that he noted no history 
of hearing problems, his audiograms showed normal hearing, 
his ears were assessed as normal, and the examiner deemed 
him fit for reserve duty.  Thus, in light of the veteran's 
hearing having manifested within normal limits more than one 
year following his discharge from active service, the 
preponderance of the evidence is against service connection 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

Periodic examinations related to his reserve status, which 
were conducted in July 1974, June 1975, July 1976, July 
1977, and July 1979, all showed his hearing to be within 
normal limits.  The claims file reflects that the veteran's 
hearing was evaluated annually.  The Board, however, has 
only noted the years immediately following the veteran's 
discharge from active service to show that, even as late as 
eight years after his discharge, neither a hearing loss nor 
tinnitus had manifested.  

The competent medical evidence of record, to include the 
veteran's testimony at the hearing, see Transcript (T.), p. 
10, reflects that, after discharge, the veteran was an Air 
Force civilian employee, and he worked as an aircraft 
electrical technician for some 30 years.  His post-service 
occupation, of course, continued to expose him to jet 
aircraft engine noise which, as noted above, required 
periodic monitoring of his hearing.  Prior to discussing 
this evidence in detail, however, the Board will first 
consider Dr. Brown's opinion.

The Board must assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion 
of a treating physician, it is free to discount the 
credibility of that physician's statement. See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  The Board finds that Dr. 
Brown's opinion garners minimal weight because it is 
essentially speculative, rather than based on a medical 
assessment of all of the available evidence of record.

Dr. Brown related that the veteran provided him "some old 
records" for his review, and that the central issue was that 
the veteran was exposed to a severe explosion in 1969 in 
Vietnam.  Dr. Brown noted that the veteran apparently 
suffered some great acoustical trauma from that "insult," 
and that over the years the veteran had experienced a 
progressive right unilateral hearing loss, which was felt to 
be linked to the explosion.  Dr. Brown noted as 
"interesting," the fact that audiograms immediately after 
the trauma did not show evidence of a hearing loss, but then 
he related that, over the years, there had been a steady 
decline in hearing performance of the right ear.

As noted in the discussion on reopening the veteran's claim, 
Dr. Brown did not opine definitively that the 1969 
acoustical trauma was the genesis of the veteran's right ear 
hearing loss but observed that it would be difficult to 
disprove it as the source.  He did not elaborate on the 
reason for his opinion in light of the noted normal hearing 
tests in the years immediately following the 1969 trauma.  
Neither did Dr. Brown comment on the potential impact of the 
veteran's then 20+ years of post-service employment in a 
hazardous noise environment, other than to say that the 
veteran was concerned about his hearing loss because of his 
then continuous employment in that environment.

The December 2003 VA examination report reflects that the 
examiner noted the veteran's history of the 1969 acoustical 
trauma, and that review of the claims file reflected hearing 
tests of February 1971 and April 1973 showed hearing 
thresholds within normal limits.  Also noted was the 
veteran's in-service history of his having worked around jet 
aircraft during his active service, albeit while having worn 
ear protection.  The veteran related that, in addition to 
the right ear hearing loss, he also experienced constant 
tinnitus in his right ear after the 1969 trauma.  The 
examiner was unable to evaluate speech recognition in the 
right ear, and the left ear was 96 percent.

Tympanograms were within normal limits in both ears.  In the 
right ear, acoustic reflexes were absent for ipsilateral 
stimulation but present for contralateral stimulation.  The 
reverse was the case for the left ear.  The examiner noted 
that the reflex patterns of the ears were in agreement with 
the diagnosis of a profound sensorineural hearing loss from 
500 Hertz through 4000 Hertz in the right ear, hearing 
within normal limits from 500 Hertz through 3000 Hertz in 
the left ear, and a mild sensorineural hearing loss at 4000 
Hertz, in the left ear.

Pursuant to the RO's request for a nexus opinion, the 
examiner again reviewed the claims file in February 2004.  
The 2004 addendum reflects that the examiner opined that it 
was not likely that the veteran's claimed hearing loss and 
tinnitus were due to an in-service event, injury, or 
disease, to include his treatment for acoustic trauma.  The 
examiner noted that the rationale for her opinion was that 
the hearing tests in 1971 and 1973 showed hearing thresholds 
to be within normal limits in both ears for 500 through 6000 
Hertz.  She also noted that, when the veteran presented with 
his complaint of decreased hearing after the 1969 rocket 
attack, his physical examination was normal.  More 
importantly, observed the examiner, two hearing tests after 
that date revealed hearing to be within normal limits in 
both ears for the ranges 500 Hertz through 6000 Hertz.

Thus, the examiner opined, any hearing loss sustained due to 
the 1969 rocket attack was most likely temporary threshold 
shifts.  The Board finds that the VA audiologist's opinion 
is fully supported by the evidence of record.

Dr. Brown's treatment records reflect the veteran was first 
seen in May 2001, with a history of a sudden sensory neural 
loss in the right ear in 1989.  This note is consistent with 
the veteran's reserve/civilian employee treatment records, 
which reflect that he was the subject of an extensive work-
up related to his hearing and whether he would be removed 
from his then current work environment.

The well documented history of the veteran's hearing loss 
reflects that, in early March 1990, he presented with 
complaints of ringing in his ears for nine weeks, his 
equilibrium was off at times, and he could not walk 
straight.  He denied any problems with speech 
discrimination, and he related that he wore ear muffs on the 
flight line.  He was referred for a private ENT 
consultation.  A July 1990 entry reflects that he wore ear 
protectors and plugs while working on the flight line, from 
which he was removed two months earlier.  The examiner noted 
the veteran's hearing was normal one year earlier but that 
he had shown a 25 to 40 decibel shift on the right.  The 
assessment was a sudden threshold shift.

An August 1990 Charleston Air Force Base, South Carolina 
consultation sheet reflects that the veteran's hearing was 
normal in 1989, and that in the ensuing 12 months he had 
lost 20 to 35 decibels in frequencies 1000 through 6000 
Hertz.  The October 1990 consult, which was conducted at the 
Otolaryngology Clinic, Keesler AFB, Mississippi, in October 
1990, reflects that clinical tests showed the veteran to 
have normal and symmetrical brain stem auditory evoked 
responses, and there was no evidence of retrocochlear 
lesions.

A mid-October 1990 entry reflects that the examiner at 
Keesler AFB opined that there was no way the veteran's 
hearing loss could be related to noise or aging.  He 
observed that he had encountered approximately 500 other 
similar cases in his practice, and that there was no known 
cause for more than 10 percent of them.  The Keesler 
examiner also opined that the veteran's hearing loss could 
not be related to a very loud explosion 22 years earlier in 
Vietnam.

As of November 1990, medical consensus was essentially that 
the veteran should be removed from his work environment to 
reduce his exposure to noise.  In December 1990, the 
Charleston AFB medical facility referred the veteran to ENT 
at the Charleston, South Carolina Naval medical facility.  
The consult request advised of the veteran's sudden 
significant hearing loss solely in his right ear, as shown 
by audiograms of July 1989 and July 1990, and he complained 
of ringing in his ears in March 1990.

The late December 1990 initial screening in the Naval 
Otorhinolaryngology Clinic reflects that the examiner 
recorded an initial impression of a severe problem on the 
right, and that it was doubtful that it was noise induced.  
The examiner who performed the consult examination observed 
that it was difficult to attach an etiology to instances of 
hearing loss, as they could be multiple.  He noted further 
that whether to remove the veteran from his then current 
work place was not a medical decision but one for his 
supervisors, with consultation from the flight surgeon.  If 
he remained in his work area, however, the examiner 
recommended use of maximum hearing protection, as the 
veteran's right ear hearing loss was growing progressively 
worse.

In January 1991, the veteran was returned to Keesler AFB for 
evaluation and fitting of his hearing aid.  The examiner 
noted an apparent continued threshold shift and recommended 
the veteran's removal from all noise exposure over 90 db.  
The examiner then opined that the veteran's unilateral loss 
was not noise induced, as noise-induced hearing losses were 
essentially symmetrical, and they were not progressive after 
removal from noise for a period of six months.

A March 1991 follow-up at the Charleston Naval Clinic 
reflects that the examiner noted that it was doubtful that 
the veteran's right ear hearing loss was noise induced.  
Further, he recommended that the veteran exercise care when 
using his hearing aid in noise.

In July 1995, the veteran received a full audiology 
examination following a physician's request that he be 
removed from all hazardous noise duties.  The audiologist 
reviewed the veteran's records, and noted the past normal 
brain steam auditory evoked responses evaluation at Keesler 
AFB in 1990, the normal CT scan of the temporal bone in 
1991, his family medical history, the absence of vertigo or 
aural fullness, no subjective decrease in hearing since 
1990, and the onset of a sudden decrease in hearing in the 
right ear.

The audiologist opined that review of the veteran's records 
clearly revealed that his right ear hearing loss had 
occurred relatively suddenly and only in the right ear.  
That sudden and unilateral progression, the audiologist 
opined, was inconsistent with an occupationally-related 
noise-induced etiology.  (Emphasis in original).  The 
audiologist also observed that an occupationally-related 
etiology would have been expected to have caused a slow 
progression of hearing loss bilaterally, rather than 
unilaterally, as was the veteran's case.  (Emphasis in 
original).  He further observed that there did not appear to 
have been further progression of heavy right ear loss from 
the time of the onset to the then present.

The treatment records in the claims file reflect that the 
veteran received continuous periodic evaluation due to his 
progressive hearing loss.  In September 1995, medical 
authorities recommended his removal from all hazardous noise 
environments.  A medical profile to that effect was placed 
in his records.  Safety officials, however, concluded that 
the veteran did not pose a safety hazard due to his hearing 
loss.  A May 1996 hearing loss consult reflects that the 
medical examiner noted that, while the veteran was 
repeatedly told that his noise exposure was extremely 
undesirable, he could remain in his current position, so 
long as his audiograms showed no super threshold shift or 
decrease in hearing.

An April 1997 assessment reflects that the veteran's right 
ear hearing was deemed to be stable.  In April 2001, a 
hearing conservation form reflects that the veteran had 
manifested a sudden increase in his right ear hearing loss 
during the prior year.  His records were sent to the 
Director, Hearing Conservation Center, Warner Robins AFB, 
Georgia, for review and an assessment.  The Director's 
August 2001 report reflects that he performed a 
comprehensive review of the veteran's records, and he opined 
that one of two alternatives was likely.

The first one was that the veteran suffered a sudden 
idiopathic sensorineural hearing loss in his right ear, and 
that he had lost the remaining hearing in that ear.  That 
type of loss, the Director observed, was not consistent with 
occupational noise exposure, which normally caused fairly 
equal changes to both ears in a given patient.  The second 
alternative was pseudohypacusis, which had to be ruled out 
by further audiometric tests.  The report also reflects that 
the veteran had given notice that he was going to consult a 
private provider.  The claims file reflects that the private 
provider he consulted was Dr. Brown.

Dr. Brown's August 2001 report reflects no indication that 
he had access to the wealth of medical data related to the 
veteran's right ear hearing loss contained in his civilian 
employment/reserve medical records.  Further, he provided no 
analysis of the potential impact of the veteran's post-
Vietnam normal hearing tests over the years or of the 
asymmetric nature of the veteran's hearing loss.  Neither 
did Dr. Brown assess or comment on the apparent general 
medical consensus that noise-induced hearing losses are 
generally symmetrical, rather than asymmetrical like the 
veteran's.  Finally, when assessed against the compelling 
weight of the medical evaluations of the veteran's hearing 
between 1990 to date, the Board is constrained to accord 
much less weight to Dr. Brown's opinion, as it simply is not 
persuasive.

In this regard and as set forth above, the competent medical 
evidence of record reflects that medical specialists of the 
Air Force and the Navy who examined the veteran and reviewed 
his medical records contemporaneous with his sudden right 
ear hearing loss opined that it was not noise-induced or 
occupationally related.  The examiner at the 2005 VA 
examination reached the same result.  The evidence of record 
supports those opinions.  Further, the medical evidence of 
record reflects that the veteran did not complain of 
tinnitus until 1989.  Thus, the Board is constrained to find 
that the preponderance of the evidence is against the 
veteran's claim on a direct basis as well.  38 C.F.R. 
§ 3.303.

One other matter merits attention.  The veteran related at 
the hearing that he was a "full-time Reservist."  T., pp. 4, 
10.  His medical records reflect that he was a Reserve 
Technician, which means he was employed by the Department of 
Defense as a civilian employee and he also was a member of 
the Reserves as well.  See, e.g. 10 U.S.C.A. §§ 10216, 
10217.  In his reserve status, he served periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Service 
connection on a presumptive basis is not available where the 
only service performed is ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. at 476-78.

The veteran's medical records reflect that he received his 
treatment primarily at the Charleston AFB medical facility 
in both his civilian employee and reserve status.  His 
records clearly reflect those instances when he presented 
for injury or illness while serving on ACDUTRA or INACDUTRA.  
The competent medical evidence of record shows no indication 
that the veteran's sudden right ear hearing loss was related 
to any of his ACTUDRA or INACDUTRA tours.  Instead, they 
show, as he related at the hearing, that his employment in 
his civilian status was as a technician on the flight line, 
which exposed him to jet aircraft engine noise.  Thus, the 
preponderance of the evidence is also against his claims on 
the basis of any active service performed in his reserve 
status.


In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence having been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened, and the appeal is granted only to that 
extent.

New and material evidence having been received, the claim 
for entitlement to service connection for tinnitus is 
reopened, and the appeal is granted only to that extent.

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran asserts that his diabetes and his peripheral 
nerve disabilities of his lower extremities are more severe 
then presently evaluated.  In support of his assertion, he 
related that his dosage of Glipizide and Metformin was 
increased from once a day to twice a day to control his 
diabetes.  He also related that the sensation of the bottom 
of his feet was not as good as it once was, and that his 
sensation to a sharp object was not really discernible until 
above his knees.  T., pp. 6-7.

The Board notes that the March 2005 diabetes examination 
report reflects that the examination did not address whether 
the veteran's activity level requires restriction to control 
his diabetes, nor did it address the other criteria on which 
diabetes is evaluated.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The Board further notes that the March 2005 
examination noted that a March 2005 nerve conduction study 
demonstrated the absence of peripheral neuropathy.

The veteran further related at the hearing that his right 
knee disability is more severe than was found at the March 
2005 examination.  He asserted that the examiner measured 
the range of motion of his right knee visually, rather than 
with use of an instrument.  The Board, however, notes a 
September 2005 entry in the VA outpatient treatment records 
to the effect that the veteran was receiving bilateral 
injections in his knees, and that, once his allergies were 
taken care of, the medical facility needed to set him up for 
total knee replacements.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. 
Op. No. 11-95 (1995).  The Board deems that standard 
satisfied.

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause" fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities since September 2005.  After 
securing the necessary release, the RO 
should obtain these records.  
Specifically, the RO should request VA 
treatment records from the Charleston, VA 
medical facility and associate them with 
the claims file.

2.  The RO shall arrange a VA diabetes 
examination to determine the current 
severity of the veteran's diabetes and 
peripheral neuropathy.  All indicated 
clinical and diagnostic tests should be 
conducted.  The claims folder and a copy of 
this remand should be made available to the 
examiner(s) for review before the 
examination.  The examiner should provide 
the information indicated on the Diabetes 
Examination Worksheet, to include 
neurological findings of the lower 
extremities.  The examiner should comment 
on whether the veteran's diabetes, in and 
of itself, requires restriction of 
activities for control of symptoms.

3.  The RO shall also arrange an orthopedic 
examination to determine the current 
severity of the veteran's traumatic 
arthritis of the right knee.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review 
before the examination.  All indicated 
tests should be conducted.  In addition to 
addressing the range of motion of the left 
knee, the examiner is requested to 
specifically address the extent, if any, of 
functional loss of use of the left knee due 
to pain/painful motion, weakness, or 
premature fatigability, incoordination, 
limited or excess movement, etc., including 
at times when the veteran's symptoms are 
most prevalent - such as during flare-ups 
or prolonged use.  If possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


